DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6 and 7 have been considered but are moot based on new grounds of rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US Pub. No. 2017/0156142 A1; hereinafter Sato) in view of Kim et al. (US Pub. No. 2018/0262250 A1; hereinafter Kim) and Kubota et al. (US 2017/0208516; hereinafter Kubota).  Note: Subject matter relied upon in the rejections using Kim is supported in US provisional no. 62/216,981 and subject matter relied upon in the rejections using Kubota is supported in US provisional no. 62/280,920.
Regarding claim 1, Sato discloses a radio base station (Figure 4; Par. 0046, 0056; a wireless communication system comprising a center node 200 and an access point 300 that share the process and functions of a radio BS with each other.) including a remote device (Figures 1 and 4 shows an access point) and a central aggregation device (Figure 1 and 4 shows a center node) and that performs radio communication with a user device (Figure 1 shows a wireless terminal/UE which performs communications with the access point.) wherein 
the remote device (Figure 1 and 4 shows an access point) includes:
a first transmitter (Figure 4; noted wireless transmission/reception unit 304) that transmits to the central aggregation device information about quality data containing one or more pieces of downlink quality information (Figure 2; Par. 0044-0045, 0066, 0076; a plurality of wireless terminal is communicating with the wireless system of fig. 2. Each access point generates an aggregated radio channel quality information from the received CQI from each wireless terminal. The aggregated CQIs are transmitted to the center node 200), and
the central aggregation device (Figure 1 and 4 shows a center node)  includes 
a second receiver (Figure 5; noted Radio Channel Quality Management Unit 214) that receives the information about quality data (Figure 2; Par. 0065; noted the radio channel quality management unit 214 receives radio channel quality information between each AP and each terminal via the transmission line 110 and the transmission interface 206); and
a processor (Figure 5; noted Wireless Resource Allocation Unit (Scheduler) 220) that performs assignment of a radio resource to the user device (Par. 0067, 0069; the scheduler 220 allocates wireless resources to the wireless terminal, by transmitting an instructional message to the access point 300 to indicate the resources that may be used in the transmission and reception to and from the wireless terminal), 
wherein the first transmitter (Figure 4; wireless transmission/reception unit 304) transmits the information about quality data containing a user-device identifier for identifying the user device and the downlink quality information (Par. 0065-0066, 0143, 0148; the AP 300 generates an aggregated channel quality indicator for each wireless terminal. The aggregated CQI is transmitted from the AP 300 to the center node. Users (Wireless terminal 120) are identified by the center node, using the antenna ports identified by the AP 300. User information, including the identifying ports are transmitted from the AP 300 to the center node).
It is further noted that the information about quality data are received via an interface connecting the remote device and the central aggregation device  (Figure 1; Par. 0039, 0065; noted the wireless device 30 is connected to the control device 20 via transmission line 10.  Radio channel quality information is exchanged via transmission line 10).
Sato shows all of the elements including the essential devices (i.e. remote device, central aggregation device and user device) which perform in part certain functions as claimed.  Sato does not explicitly show that the remote device includes a first receiver that acquires downlink quality information indicating radio communication quality in downlink for each of multiple beams except for multiple beams from different multiple antenna groups, acquired by the user device; acquiring downlink quality information by the user device is performed via a predetermined uplink channel, and the assignment of a radio resource to the user device is based on the quality data series received by the second receiver.  In addition, Sato does not specifically disclose that the remote device is a fifth generation (5G) remote device and the central aggregation device is a 5G central aggregation device
However, the above-mentioned claim limitations are well-established in the art as evidenced by Kim and Kubota.  
First, Kim shows that the remote device includes a first receiver (Figure 18; Par. 0245; noted receiver 20) that acquires downlink quality information indicating radio communication quality in downlink for each of multiple beams except for multiple beams from different multiple antenna groups, acquired by the user device (Par. 0196, 0202-0206; enabling a UE to select an antenna group and report CSI for the selected antenna groups ONLY in a system that antenna ports are grouped and the antenna ports for each group transmit signals in different directions, i.e. different beams/different beam pattern for each group. The CSI of different beam groups other than selected by the UE is not acquired); 
acquiring downlink quality information by the user device is performed via a predetermined uplink channel (Par. 0065, 0196; one or more PUCCHs can be allocated to the control region to carry uplink control information (UCI). One or more PUSCHs may be allocated to the data region of the UL subframe to carry user data. CSI information and then transmitted through a PUSCH); and
 the assignment of a radio resource to the user device is based on the quality data series received by the second receiver (Par. 0230-0232; noted that based on the received PMI/CQI/RI information, the BS determines the number of resource elements [RE] assigned for transmitting the CQI information).
In view of the above, having the system of Sato, then given the well-established teaching of Kim, it would have been obvious before the effective filing date of the claimed invention to modify the system of Sato as taught by Kim, in order to provide motivation to improve signal transmission reliability when selecting a node having a good channel state between the node and a UE as a communication node (Par. 0043 of Kim).
Second, Kubota shows the remote device is a fifth generation (5G) remote device and the central aggregation device is a 5G central aggregation device (Par. 0069, 0157; noted wireless communication network shown in Figure 1 is embodied as a 5G network and communications between the different network devices in the wireless communications network utilize radio frequency spectrum bands are performed using 5G communications.).
In view of the above, having the system of Sato, then given the well-established teaching of Kubota, it would have been obvious before the effective filing date of the claimed invention to modify the system of Sato as taught by Kubota, in order to provide motivation to make at least some mobility decisions for the UE (e.g., decisions to initiate a handover of the UE from one serving cell to another serving cell) transparently to the UE (e.g., without notifying the UE of the mobility decision, or without involving the UE in the mobility decision) (Par. 0007 of Kubota).
Regarding claim 5, modified Sato discloses wherein the central aggregation device includes a second transmitter (Sato: Figure 4; transmission line 206) that transmits, when the user device performs carrier aggregation with a plurality of the remote devices by using a plurality of component carriers, to a plurality of the remote devices connected to the central aggregation device (Figure 10; Par. 0044-0045, 0124, 0129; noted system 100 of Fig. 2 comprises a plurality of wireless terminals 120 and a plurality of APs 300. The software running on the center node 200 allocates the wireless resources (time, frequency and space) associated with each AP 300 for a plurality of wireless terminals) at least one of scheduling information of downlink in other remote device and scheduling information of uplink (Par. 0067, 0069; the scheduler 220 allocates wireless resources to the wireless terminal, by transmitting an instructional message to the access point 300 to indicate the resources that may be used in the transmission and reception to (Downlink) and from (Uplink) the wireless terminal).
Regarding claim 6, Sato discloses a remote device (Figure 1 and 4 shows an Access Point) included in a radio base station (Figure 4; Par. 0046, 0056; the wireless communication system comprising a center node 200 and an access point 300 that share the process and functions of a radio BS with each other) that performs radio communication with a user device (Figure 1; wireless terminal 2 that transmits/receives wireless signals to/from the access point 300), and connectable to a central aggregation device (Figure 1 and 4; noted coupling of the network.), the remote device comprising:
a transmitter (Figure 4; wireless transmission/reception unit 304) that transmits, via an interface connecting the remote device and the central aggregation device (Figure 1; Par. 0039, 0065; the wireless device 30 is connected to the control device 20 via transmission line 10. Radio channel quality information is exchanged via transmission line 10) to the central aggregation device information about quality data containing one or more pieces of downlink quality information (Figure 2; Par. 0044-0045, 0066, 0076; a plurality of wireless terminals are communicating with the wireless system. Each access point generates an aggregated radio channel quality information from the received CQI from each wireless terminal. The aggregated CQIs are transmitted to the center node 200), 
wherein the transmitter (Figure 4; wireless transmission/reception unit 304) transmits the information about quality data containing a user-device identifier for identifying the user device and the downlink quality information (ar. 0065-0066, 0143, 0148; the AP 300 generates an aggregated channel quality indicator for each wireless terminal. The aggregated CQI is transmitted from the AP 300 to the center node. Users (Wireless terminal 120) are identified by the center node, using the antenna ports identified by the AP 300. User information, including the identifying ports are transmitted from the AP 300 to the center node).
Sato shows all of the elements including the essential devices (i.e. remote device, central aggregation device and user device) which perform in part certain functions as claimed.  Sato does not explicitly show the remote device includes a first receiver that acquires downlink quality information indicating radio communication quality in downlink for each of multiple beams except for multiple beams from different multiple antenna groups, acquired by the user device; acquiring downlink quality information by the user device is performed via a predetermined uplink channel.  In addition, Sato does not specifically disclose that the remote device is a fifth generation (5G) remote device and the central aggregation device is a 5G central aggregation device
However, the above-mentioned claim limitations are well-established in the art as evidenced by Kim and Kubota.  
First,  Kim discloses the remote device includes a first receiver (Figure 18; Par. 0245; receiver 20) that acquires downlink quality information indicating radio communication quality in downlink for each of multiple beams except for multiple beams from different multiple antenna groups, acquired by the user device (Par. 0196, 0202-0206; noted enabling a UE to select an antenna group and report CSI for the selected antenna groups ONLY in a system that antenna ports are grouped and the antenna ports for each group transmit signals in different directions, i.e. different beams/different beam pattern for each group. The CSI of different beam groups other than selected by the UE is not acquired); 
acquiring downlink quality information by the user device is performed via a predetermined uplink channel (Par. 0065, 0196; one or more PUCCHs can be allocated to the control region to carry uplink control information (UCI). One or more PUSCHs may be allocated to the data region of the UL subframe to carry user data. CSI information and then transmitted through a PUSCH).
In view of the above, having the system of Sato, then given the well-established teaching of Kim, it would have been obvious before the effective filing date of the claimed invention to modify the system of Sato as taught by Kim, in order to provide motivation to improve signal transmission reliability when selecting a node having a good channel state between the node and a UE as a communication node (Par. 0043 of Kim).
Second, Kubota shows the remote device is a fifth generation (5G) remote device and the central aggregation device is a 5G central aggregation device (Par. 0069, 0157; noted wireless communication network shown in Figure 1 is embodied as a 5G network and communications between the different network devices in the wireless communications network utilize radio frequency spectrum bands are performed using 5G communications.).
In view of the above, having the system of Sato, then given the well-established teaching of Kubota, it would have been obvious before the effective filing date of the claimed invention to modify the system of Sato as taught by Kubota, in order to provide motivation to make at least some mobility decisions for the UE (e.g., decisions to initiate a handover of the UE from one serving cell to another serving cell) transparently to the UE (e.g., without notifying the UE of the mobility decision, or without involving the UE in the mobility decision) (Par. 0007 of Kubota).


Regarding claim 7, Sato shows a communication control method implemented in a radio base station (Figure 4; Par. 0046, 0056; a wireless communication system comprising a center node 200 and an access point 300 that share the process and functions of a radio BS with each other.  The radio BS performs the communication method of Figure 2.) including a remote device and a central aggregation device and that performs radio communication with a user device (Figures 1 and 4 shows an access point, a center node  and a wireless terminal communicating with each other.), the communication control method comprising: 
transmitting including the remote device transmitting to the central aggregation device information about quality data containing one or more pieces of the downlink quality information acquired at the acquiring (Figure 2; Par. 0044-0045, 0066, 0076; a plurality of wireless terminal is communicating with the wireless system of fig. 2. Each access point generates an aggregated radio channel quality information from the received CQI from each wireless terminal. The aggregated CQIs are transmitted to the center node 200); and 
performing including the central aggregation device performing assignment of a radio resource to the user device (Par. 0067, 0069; the scheduler 220 allocates wireless resources to the wireless terminal, by transmitting an instructional message to the access point 300 to indicate the resources that may be used in the transmission and reception to and from the wireless terminal) 
wherein the information about quality data contains a user-device identifier for identifying the user device and the downlink quality information (Par. 0065-0066, 0143, 0148; the AP 300 generates an aggregated channel quality indicator for each wireless terminal. The aggregated CQI is transmitted from the AP 300 to the center node. Users (Wireless terminal 120) are identified by the center node, using the antenna ports identified by the AP 300. User information, including the identifying ports are transmitted from the AP 300 to the center node), and 
Sato shows all of the elements including the essential devices (i.e. remote device, central aggregation device and user device) which perform in part certain functions as claimed.  Sato does not explicitly show acquiring, via a predetermined uplink channel, downlink quality information indicating radio communication quality in downlink for each of multiple beams except for multiple beams from different multiple antenna groups, acquired by the user device; and the assignment of a radio resource to the user device is based on the quality data series received by the second receiver.  In addition, Sato does not specifically disclose wherein the remote device is a fifth generation (5G) remote device and the central aggregation device is a 5G central aggregation device.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Kim and Kubota.  
First, Kim shows acquiring, via a predetermined uplink channel (Par. 0065, 0196; one or more PUCCHs can be allocated to the control region to carry uplink control information (UCI). One or more PUSCHs may be allocated to the data region of the UL subframe to carry user data. CSI information and then transmitted through a PUSCH), downlink quality information  indicating radio communication quality in downlink for each of multiple beams except for multiple beams from different multiple antenna groups, acquired by the user device (Par. 0196, 0202-0206; enabling a UE to select an antenna group and report CSI for the selected antenna groups ONLY in a system that antenna ports are grouped and the antenna ports for each group transmit signals in different directions, i.e. different beams/different beam pattern for each group. The CSI of different beam groups other than selected by the UE is not acquired); and 
the assignment of a radio resource to the user device is based on the quality data series received by the second receiver (Par. 0230-0232; noted that based on the received PMI/CQI/RI information, the BS determines the number of resource elements [RE] assigned for transmitting the CQI information).
In view of the above, having the system of Sato, then given the well-established teaching of Kim, it would have been obvious before the effective filing date of the claimed invention to modify the system of Sato as taught by Kim, in order to provide motivation to improve signal transmission reliability when selecting a node having a good channel state between the node and a UE as a communication node (Par. 0043 of Kim).

Second, Kubota shows wherein the remote device is a fifth generation (5G) remote device and the central aggregation device is a 5G central aggregation device (Par. 0069, 0157; noted wireless communication network shown in Figure 1 is embodied as a 5G network and communications between the different network devices in the wireless communications network utilize radio frequency spectrum bands are performed using 5G communications.).
In view of the above, having the system of Sato, then given the well-established teaching of Kubota, it would have been obvious before the effective filing date of the claimed invention to modify the system of Sato as taught by Kubota, in order to provide motivation to make at least some mobility decisions for the UE (e.g., decisions to initiate a handover of the UE from one serving cell to another serving cell) transparently to the UE (e.g., without notifying the UE of the mobility decision, or without involving the UE in the mobility decision) (Par. 0007 of Kubota).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Kim, Kubota and Malladi et al. (US 2008/0253318 A1; hereinafter Malladi).
Regarding claim 3, modified Sato shows all of the elements as discussed above.  Modified Sato does not explicitly show wherein the first transmitter transmits the information about quality data containing a channel position indicating a position in the uplink channel to which the user device transmitted the downlink quality information.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Malladi.  Specifically, Malladi discloses wherein the first transmitter transmits the quality data series containing a channel position indicating a position in the uplink channel (Figure 2; Par. 0032; noted the UE may send only CQI information on the PUCCH, or may send the CQI information combined with UL data on the PUSCH at a predetermined time/frequency location, which is assigned to the UE by the eNB) to which the user device transmitted the downlink quality information (Figure 2; Par. 0032; noted the location is indicated based on an ID of a PDCCH used to send control data to the UE).
In view of the above, having the system of Sato, then given the well-established teaching of Malladi, it would have been obvious before the effective filing date of the claimed invention to modify the system of Sato as taught by Malladi, in order to provide motivation to improve the reliability of data transmission, by assigning the resources and transport formats based on the channel quality information received by the user device (Par. 0006 of Malladi).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Kim, Kubota and Anderson et al. (US 2012/0127934 A1).
Regarding claim 4, modified Sato shows all of the elements as discussed above.  Modified Sato does not explicitly show wherein the processor monitors an operating state of a timer that measures a period during which the user device transmits the downlink quality information, and the processor performs the assignment of the radio resource based on the information about quality data upon confirming that that the timer is within a period of operation.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Anderson.  Specifically, Anderson discloses wherein the processor (Figure 3; noted processor 410 of the BS) that monitors an operating state of a timer that measures a period during which the user device transmits the downlink quality information (Figure 8; Par. 0056-0058; noted that a timing command that is sent from the BS to the UE, which makes the UE restarts a timing alignment timer (TAT). While the TAT is running (Not expired), the UL resources (PUCCH and PUSCH) may be used by the UE for transmitting CQI and UL data if available), and 
the processor performs the assignment of the radio resource based on the information about quality data upon confirming that the timer is within a period of operation (Figure 8; Par. 0056-0058; noted that when the TAT is not expired, the UL grant is continuous for the UE by the BS. Once the TAT expires, the UE may release all the pre-assigned PUSCH/PUCCH, and the UE is no longer allowed to transmit the CQI).
In view of the above, having the system of Sato, then given the well-established teaching of Anderson, it would have been obvious before the effective filing date of the claimed invention to modify the system of Sato as taught by Anderson, in order to provide motivation to improve the efficiency of frequency domain utilization and resource allocation between a plurality of users by assigning durations, in which resources are reserved for each particular user (Par. 0053-0054 of Anderson).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180227023 A1 - relates to a wireless communication, and more specifically, relates to a method and apparatus for transmitting and receiving channel information.
US 20180183505 A1 - elates to a wireless communication system, and more particularly, to a wireless communication system applied to vehicle-to-vehicle communication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached M, T, Th, and F (6:00am-2:30pm), W (6:00am-12 noon) and S (6am-8am).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413